Filed 5/3/16 In re K.S. CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

In re K.S., a Person Coming Under the                                H042769
Juvenile Court Law.                                                 (San Benito County
                                                                     Super. Ct. No. JV-14-00024)

SAN BENITO COUNTY HEALTH AND
HUMAN SERVICES AGENCY,

         Plaintiff and Respondent,

         v.

A.S.,

         Defendant and Appellant.


         A.S. (mother) appeals from the juvenile court’s six-month status review order
maintaining her daughter K.S. in the care and custody of respondent San Benito County
Health and Human Services Agency (Agency). Mother also challenges the juvenile
court’s finding that she had been provided or offered reasonable reunification services.
As we will explain, substantial evidence supports the finding that the return of K.S. to
mother would create a substantial risk of detriment to K.S.’s safety, protection, or
physical or emotional well-being, and we will affirm that order. Although the reasonable
services finding is not appealable, we will review the finding as if raised by a petition for
writ of mandate and also conclude it is supported by substantial evidence.
                I. FACTUAL AND PROCEDURAL BACKGROUND
       Just shy of her fifteenth birthday, K.S. was detained in December 2014 after
mother disputed an assessment by K.S.’s mental health care provider that K.S. was not a
danger to herself or others and did not qualify for an involuntary psychiatric hold.
Mother refused to take custody of K.S., and the Agency commenced dependency
proceedings. The trial court assumed jurisdiction under Welfare and Institutions Code
section 300, subdivision (c),1 finding that K.S. suffered or was at risk of suffering serious
emotional damage because she had no parent capable of providing appropriate care.
After temporary placement in a foster home, K.S. was placed with her biological aunt in
Sacramento, and the court ordered that reunification services be provided to mother.
Mother supported K.S.’s placement with her aunt. Before the jurisdiction hearing she
had made arrangements for K.S. to live with the aunt until mother could obtain a job
transfer and relocate to Sacramento.
       This court affirmed the juvenile court’s assumption of jurisdiction, finding
substantial evidence that mother had been impeding K.S.’s mental health treatment. (In
re K.S., 244 Cal.App.4th 327, 336.)2 Mother had never secured specialized therapy for
K.S.’s reactive attachment disorder, and she had frustrated K.S.’s treatment with her
mental health provider. (Id. at p. 338.) Mother had rejected the provider’s assessment
that K.S. was not a danger to herself or others, and even after a three-day cooling off



       1
         All statutory references are to the Welfare and Institutions Code.
       2
         Our first opinion provides a detailed backdrop to this dependency action. To
summarize, K.S. was six when mother adopted her. (In re K.S., supra, 244 Cal.App.4th
at p. 330.) When K.S. was nine an adoption program assessment identified problem
behaviors including chronic lying and stealing, property destruction, aggression, and
difficulty with peers. (Ibid.) K.S. was diagnosed with reactive attachment disorder,
attention deficit disorder, post traumatic stress disorder, and a learning disorder. (Ibid.)
In seventh grade K.S. was carrying knives for protection, and her at-risk behaviors
escalated when she entered high school. (Id. at pp. 330–331.)
                                              2
period, she had refused to take K.S. home after county mental health professionals
refused to hospitalize her.
A.     THE SIX-MONTH STATUS REVIEW REPORT
       According to the Agency’s six-month status review report, K.S. was attending
both individual and family therapy in Sacramento, addressing emotions, communication,
healthy family dynamics, boundaries, self-esteem, and safety issues. K.S. was struggling
with behavioral and emotional issues and her relationship with mother. Her family
therapist identified attachment issues between K.S. and mother attributable “in large part
to [] mother’s insecure attachment and emotional developmental delay from her own
adoption.” With four family sessions completed, that therapist reported to the social
worker that K.S. and mother were engaged and working on improving communication.
       The family therapist recommended that mother and K.S. continue therapy to
facilitate the mother-child relationship, and that mother complete Neurofeedback
treatment. Although mother and K.S. has made some progress in reducing tension
between them, the therapist reported slow progress “due to [mother’s] delayed emotional
state.” The therapist described mother as having “Adjustment Disorder with mixed
emotional features.” In her opinion mother did not have “enough communication and
emotion regulation skill[s] to manage, without incident, unsupervised visitation beyond
perhaps two hours each week.”
       The social worker reported that mother had made minimal progress addressing her
challenging behaviors, and mother’s behavior continued to cause conflict with K.S. The
social worker described supervised visits where mother “continued to try to take control
and be demanding over conversations and activities.” That disruptive behavior made
K.S. anxious, and mother “continuously needed to be redirected during the visits.”
Mother became upset over K.S.’s class schedule during an August visit, demanding that
changes be made immediately. Mother refused to drop the subject and K.S. asked that


                                            3
the visit end because of mother’s behavior. In the social worker’s opinion, mother and
K.S. “need to be able to communicate in a healthy manner” to keep K.S. safe from harm.
       Later in August K.S. felt the visits were going okay, even though she and mother
would argue because mother would talk without listening. Still, K.S. felt they were
communicating better, and she asked that the case be dropped.
       Mother provided a written statement to the Agency in early August, chronicling
the progress she had made with her mental health issues. She had attended depression
and mood management group therapy, individual and family therapy, and Neurofeedback
therapy. She described a 12-session parenting class that she had completed, and noted
regular phone calls and weekly visits with K.S. She described K.S.’s adjustment to
Sacramento as positive, crediting herself with locating appropriate mental health services
for K.S. in Sacramento. She announced that her job transfer to Sacramento had been
approved with a September 1 start date, and that her house in San Benito County was on
the market. She requested dismissal of the dependency action, asserting that she posed
no risk to her daughter.
B.     THE SIX-MONTH REVIEW HEARING
       Mother appeared in court on August 24, 2015 for the six-month review hearing.
Prepared to submit on the status report, the Agency recommended that K.S. continue as a
dependent of the court with continued family reunification services provided to mother.
Mother and K.S. were present, and K.S. reported that she wanted to return to mother.
The court granted mother a one-week continuance to review the status report. Mother’s
attorney asked the court whether mother needed to be present at the next setting “if we’re
going to submit.” He said it was “fairly likely that we’ll set the matter for a trial — for
hearing,” but he also cautioned “[m]y anticipation is we may reach a resolution and
submit, but I can’t say that right now for sure.” The court instructed mother to be present
unless her attorney would only be setting the matter for a contested hearing.


                                              4
       Mother did not appear at the continued hearing on August 31 because she was in
Sacramento engaging in reunification services. The Agency restated its recommendation
and submitted on the report. Mother’s attorney also submitted, commenting: “After
careful and in-depth discussion with my client and in fact a discovery request, we are
going to submit.” Counsel for K.S. submitted on behalf of K.S., who was not present.
       The court ruled: “In evidence is the status review report filed August 21st, 2015,
and I’ve read that, and I will adopt the recommended findings and orders and incorporate
the proposed revised case plan for the six-month review hearing.” Those findings
included findings that reasonable services designed to help mother overcome the
problems which led to K.S.’s initial removal and continued out-of-home care had been
provided to mother; mother had participated regularly in court-ordered treatment
programs; mother had made minimal progress toward alleviating or mitigating the causes
necessitating K.S.’s out-of-home placement; and returning K.S. to mother would create a
substantial risk of detriment to the safety, protection, or physical or emotional well-being
of K.S. The court continued K.S. as a dependent of the court, continued family
reunification services to mother, and approved an updated case plan. Because mother
had had some problems during visits, the court ordered supervised visits (instead of the
recommended unsupervised visits) for two hours per week with Agency discretion to
increase the frequency and duration of those visits.
                                    II. DISCUSSION
A.     FORFEITURE
       The Agency argues that mother forfeited her right to appeal the juvenile court’s
six-month status review rulings because she submitted on the Agency’s recommendation
that K.S. continue as a dependent of the court with family reunification services. In the
Agency’s view, mother’s submission encompassed the Agency’s recommendations
because “[t]here were no objections made, there was no request for a contested hearing
and there were no issues raised by [mother’s] counsel.” This position is not persuasive.
                                             5
       In re Richard K. (1994) 25 Cal.App.4th 580, 588 involved a dispositional hearing
at which counsel responded “[y]es” to the court’s express inquiry about whether the
mother was “submitting on the recommendation?” The mother did not assert on appeal
that her attorney had misspoken or that she had not intended to submit on the
recommendation. (Id. at p. 589, fn. 15.) The reviewing court concluded that the mother
had acquiesced to the social worker’s recommended findings by submitting to those
recommendations; accordingly, the mother had forfeited her right to challenge those
findings on appeal. (Id. at pp. 589–590.) In so ruling, the In re Rickard K. court
distinguished submitting on a social worker’s report, which in its view was not
uncommon in dependency proceedings, versus submitting on the social worker’s
recommendation. (Id. at p. 588.) By submitting on a report, the party is not necessarily
agreeing to the social worker’s recommended disposition, but only that the report
constitutes the only evidence in the matter. (Id. at p. 589.) “In other words, the parent
acquiesces as to the state of the evidence yet preserves the right to challenge it as
insufficient to support a particular legal conclusion.” (Ibid., citing In re Tommy E. (1992)
7 Cal.App.4th 1234, 1237.)
       In Steve J. v. Superior Court (1995) 35 Cal.App.4th 798, the father submitted on a
status review report and recommendation to terminate reunification services, but took
exception to the court’s finding that he had received reasonable reunification services.
(Id. at pp. 804–805.) The Steve J. court concluded that the father had not forfeited his
appellate challenge to reasonable services by submitting on the recommendation because
he had objected to that finding. (Id. at p. 813.) The court observed further that, by
submitting the matter on the report, the father had agreed the report was the only
evidence in the matter. (Id. at p. 812.) Based on the uncontested report, the court upheld
the finding that reunification services were reasonable. (Ibid.)
       We cannot conclude on this record that mother submitted not only on the evidence
but also on the Agency’s recommendation. There was no express colloquy on the point
                                              6
between the court and counsel, and inferring such a broad submission would be
inconsistent with mother’s continuing efforts to have the matter dismissed. Without
some indication that mother was agreeing to the Agency’s recommendation, we view her
submitting on the report as merely signaling to the court that she was resting on the
evidence submitted by the Agency. (In re Richard K., supra, 25 Cal.App.4th at p. 588.)
Mother did not forfeit her right to appeal the post-dispositional orders.
B.     SUBSTANTIAL RISK OF DETRIMENT
       The juvenile court must return a child to the physical custody of her parent at the
six-month status review hearing, unless the court finds by a preponderance of the
evidence that return would create a substantial risk of detriment to the child’s safety,
protection, or physical or emotional well-being. (§ 366.21, subd. (e)(1).) Here, the court
concluded that K.S.’s return to mother’s custody would create a substantial risk of
detriment to K.S., and it ordered that K.S. remain in the care and custody of the Agency.
We review the detriment finding, supporting the order maintaining K.S. in the Agency’s
care, for substantial evidence. (Angela S. v. Superior Court (1995) 36 Cal.App.4th 758,
763.) Evidence is substantial if it is “ ‘reasonable, credible, and of solid value.’ ”
(In re Savannah M. (2005) 131 Cal.App.4th 1387, 1393.)
       Mother argues that substantial evidence did not support the trial court’s detriment
finding because the report contained only general descriptions of mother such as
“controlling and demanding” and “needs to become teachable”—statements that did not
demonstrate with specificity how K.S. would be harmed if returned to her custody. We
agree with mother that those references are not particularly informative and alone do not
constitute substantial evidence of detriment. But mother overlooks key portions of the
Agency’s report that do adequately support the trial court’s detriment finding.
       According to the report, mother and K.S. have been engaged in ongoing family
therapy in Sacramento. Their provider is a licensed family therapist who was chosen by
mother and who specializes in attachment issues. After four sessions with mother, K.S.,
                                              7
and K.S.’s aunt, the therapist recommended limiting mother’s unsupervised visits with
K.S. to two hours per week. The therapist reported that mother and K.S. “had done very
little work in therapy and the processing was slow due to [mother’s] delayed emotional
state.” She recommended limiting visitation because, in her professional opinion, mother
lacked communication and emotion regulation skills to manage longer visits. The report
also described difficult visits where mother had been demanding and fixated, and K.S.
had felt anxious and wanted to end the visit. As much as K.S. had asked that the case be
dropped, she also continued to acknowledge that she and mother still argue.
       Mother relies on David B. v. Superior Court (2004) 123 Cal.App.4th 768, where
the court explained that the substantial risk of detriment standard was a high standard: “It
cannot mean merely that the parent in question is less than ideal, did not benefit from the
reunification services as much as we might have hoped, or seems less capable than an
available foster parent or other family member.” (Id. at p. 789.) She also cites Blanca P.
v. Superior Court (1996) 45 Cal.App.4th 1738 where the court commented that “[t]he
failure to ‘internalize’ general parenting skills is simply too vague to constitute
substantial, credible evidence of detriment.” (Id. at p. 1751.) But the record here is not
vague, and the detriment finding is not based on mother being a less than perfect parent.
The uncontested record shows both K.S. and mother struggling with mental health issues,
and it contains the opinion of a mental health professional that mother and daughter
should not visit without supervision for more than two hours per week. That evidence
supports the finding that returning K.S. to mother’s custody would create a substantial
risk of detriment to K.S.’s emotional well-being.
C.     REASONABLE REUNIFICATION SERVICES
       If a child is not returned to her parent at a status review hearing, the juvenile court
shall determine “whether reasonable services that were designed to aid the parent or
legal guardian in overcoming the problems that led to the initial removal and the
continued custody of the child have been provided or offered to the parent[.]”
                                              8
(§366.21, subd. (e)(8).) Here the juvenile court found that reasonable reunification
services had been provided or offered to mother. Mother argues in her appeal that the
finding is not supported by substantial evidence and should be reversed.
       We have jurisdiction to review post-disposition orders in dependency proceedings
under section 395, subdivision (a)(1). But our authority does not extend to mother’s
challenge to the isolated finding that reasonable reunification services have been
provided because the juvenile court took no adverse action based on that finding.
(Melinda K. v. Superior Court (2004) 116 Cal.App.4th 1147, 1153–1154.) We also
recognize, as did the Melinda K. court, that post-disposition orders in dependency
proceedings are comprised of numerous findings, that many of those findings are
premised on related nonappealable findings made during previous hearings, and that
those nonappealable findings are reviewable by petition for writ of mandate. (Id. at
pp. 1156–1157.) Accordingly, we will exercise our discretion to treat mother’s appeal of
the reasonable services finding as a mandamus petition, and reach the merits of her claim.
(Id. at p. 1157.)
       Mother argues that while living in San Benito County and working in Santa Clara
County, she “coordinat[ed] and travel[ed] over disparate counties to all service providers
without assistance from the agency, despite the agency’s stated responsibility in the
original case plan … ‘[to] assist … mother with linkage to services and advocacy as
needed[.]’ ” Mother asserts that the Agency did not provide reasonable services because
it did not assist her with transportation, scheduling, or relocating to Sacramento.
       Reunification services are specifically tailored to the needs of the parent.
(In re Joanna Y. (1992) 8 Cal.App.4th 433, 438.) Mother’s case plan, focused on
developing parenting skills to communicate with K.S. and care for her special needs,
required therapy and parenting education classes. The plan required mother to participate
in a mental health assessment, and to participate in a psychotropic medication evaluation
if recommended by her treatment provider. The Agency was responsible for assisting
                                              9
mother with linkage to services and advocacy as needed to successfully achieve her case
plan goals, monitoring mother’s case plan progress, assessing the effectiveness of the
provided services, and making additional referrals as needed.
       Mother is a gainfully employed professional who has located and engaged in
Agency-approved services, including parenting classes and mental health services. She
does not lack personal transportation, and she has a demonstrated capacity to schedule
appointments and visitations. Mother does not claim that her service providers are
inadequate or that she is in need of additional referrals. Mother’s relocation to
Sacramento is beyond the scope of the Agency’s case plan. But even assuming mother’s
move to Sacramento was necessary to reunify with K.S., there is no showing on this
record that mother has needed any Agency assistance to assist her with that move.
Substantial evidence supports the juvenile court’s finding that reasonable services had
been offered or provided to mother.
                                    III. DISPOSITION
       The August 31, 2015 order maintaining K.S. in the care and custody of the
Agency is affirmed. Mother’s challenge to the reasonable reunification services finding,
treated as a petition for writ of mandate, is denied.




                                              10
                               ____________________________________
                               Grover, J.




WE CONCUR:




____________________________
Rushing, P.J.




____________________________
Márquez, J.